DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-10 are objected to because of the following informalities:
claim 6, p. 30, line 5, “said processor is configured” should read --said processor is further configured--;
claim 7, p. 30, line 26, “said processor is configured” should read --said processor is further configured--;
claim 8, p. 31, line 15, “said processor is configured” should read --said processor is further configured--;
claim 9, p. 31, line 27, “said processor is configured” should read --said processor is further configured--;
claim 9, p. 32, lines 2-3, “control said audio output device to select” should read --select--; and
claim 10, p. 32, line 14, “said processor is configured” should read --said processor is further configured--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “storage device configured to store in advance a plurality of reference answers, a plurality of hint sets each corresponding to a respective one of the reference answers and each including multiple hints on the respective one of the reference answers, and a plurality of characteristic sets each corresponding to a respective one of the reference answers and each including multiple characteristics of the corresponding reference answer”, “audio output device configured to produce voice output to a user”, “audio input device configured to receive voice of the user, who makes a reply to the voice output, to generate input voice data”, and “speech recognition device configured to perform speech recognition on the input voice data to generate a submitted response”; and “image capturing device configured to capture a real-time image of the user”, “emotion recognition device configured to determine an emotion of the user based on the real-time image and the submitted response”, and “said storage device is further configured to store, for each type of emotion, at least one feedback message corresponding to the type of emotion” in claims 1 and 5, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure is as follows:
storage device configured to store in advance a plurality of reference answers, a plurality of hint sets each corresponding to a respective one of the reference answers and each including multiple hints on the respective one of the reference answers, and a plurality of characteristic sets each corresponding to a respective one of the reference answers and each including multiple characteristics of the corresponding reference answer: Fig. 1; storage device 2; p. 4, line 25–p. 5, line 5
audio output device configured to produce voice output to a user: Fig. 1; audio output device 4; p. 5, line 25–p. 6, line 6
audio input device configured to receive voice of the user, who makes a reply to the voice output, to generate input voice data: Fig. 1; audio input device 3; p. 8, lines 11-17
speech recognition device configured to perform speech recognition on the input voice data to generate a submitted response: Fig. 1; speech recognition device 5; p. 8, lines 20-27
image capturing device configured to capture a real-time image of the user: Fig. 1; image capturing device 7; p. 17, lines 5-9
emotion recognition device configured to determine an emotion of the user based on the real-time image and the submitted response: Fig. 1; emotion recognition device 6; p. 17, lines 12-21
said storage device is further configured to store, for each type of emotion, at least one feedback message corresponding to the type of emotion: p. 17, lines 22-24
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “said another one of the hint sets” in p. 30, line 18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as referring to another one of the hint sets that corresponds to another target answer in the plurality of reference answers.
Claims 6 and 10 recite the limitation “the one of the hints thus selected” in p. 30, lines 17-18 and p. 32, lines 26-27, respectively. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation will be interpreted as referring to a hint selected from another one of the hint sets that corresponds to another target answer in the plurality of reference answers.
Claims 6 and 10 recite the limitation “said another target answer” in p. 30, line 19 and p. 33, line 1, respectively. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation will be interpreted as referring to another target answer in the plurality of reference answers.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of evaluating puzzle responses, giving feedback, and suggesting further puzzles, as well as managing personal behavior by teaching students via puzzles.
Claim 1 recites the limitations of an interactive education system comprising: a processor electrically connected to said storage device and said audio output device, and configured to select one of the reference answers as a target answer, to select one of the hints in one of the hint sets that corresponds to the target answer; wherein said processor is further configured to determine, based on the submitted response, whether the submitted response matches either the target answer or any one of the characteristics in one of the characteristic sets that corresponds to the target answer, when it is determined that the submitted response matches the target answer, when it is determined that the submitted response matches one of the characteristics in said one of the characteristic sets that corresponds to the target answer, and when it is determined that the submitted response matches neither the target answer nor any one of the characteristics in said one of the characteristic sets that corresponds to the target answer, determine that a failed event has occurred; wherein said processor is further configured to, when a count of consecutive occurrences of the failed event reaches a predetermined threshold, select another one of the hints in said one of the hint sets that corresponds to the target answer; and wherein said processor is further configured to, when the counts of consecutive occurrences of the failed events for all the hints in said one of the hint sets that corresponds to the target answer have reached the predetermined threshold. As drafted, these limitations are steps that, under their broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of a generic computer component. That is, other than reciting “a processor”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “processor” language, the claim encompasses a teacher performing the following manual steps: (1) selecting a target answer, followed by one corresponding hint from a set; (2) deciding whether a student’s response matches the target, a related characteristic, or neither; (3) if neither, considering the response a failure; (4) noting if the failure limit is exceeded for one hint; and (5) noting if the failure limit is exceeded for all hints in the set. The claim also encompasses managing students’ personal behavior by teaching them with puzzles and feedback. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of a generic computer component, then they fall within the “Mental Processes” grouping of abstract ideas. Likewise, if the limitations cover a method of managing personal behavior, then they fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a storage device configured to store in advance a plurality of reference answers, a plurality of hint sets each corresponding to a respective one of the reference answers and each including multiple hints on the respective one of the reference answers, and a plurality of characteristic sets each corresponding to a respective one of the reference answers and each including multiple characteristics of the corresponding reference answer”, “an audio output device configured to produce voice output to a user”, “a processor electrically connected to said storage device and said audio output device, and configured to control said audio output device to produce the voice output based on the one of the hints thus selected”, “an audio input device configured to receive voice of the user, who makes a reply to the voice output, to generate input voice data”, “a speech recognition device electrically connected to said audio input device and said processor, and configured to perform speech recognition on the input voice data to generate a submitted response”, “control said audio output device to produce the voice output expressing that the user’s reply is correct”, “control said audio output device to produce the voice output that contains a positive expression”, “control said audio output device to produce the voice output that contains a negative expression”, “control said audio output device to produce the voice output based on said another one of the hints thus selected”, and “control said audio output device to produce the voice output based on the target answer”. The storage device, audio output device, processor, and audio input device are recited at a high level of generality and merely automate the storing, controlling, producing, and receiving steps, thus serving as generic computer components to perform the abstract idea. The storage, audio output, processor, and audio input are claimed generically, are operating in their ordinary capacities, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the storing and receiving, and controlling and producing steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering and post-solution output, respectively. The speech recognition device limitation is also mere insignificant extra-solution activity because it is an insignificant application (evaluating a user response and giving feedback where the response is recognized from the user’s speech) or mere selection of a particular data source or type of data (a response recognized from the user’s speech) to be manipulated. Moreover, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (systems for evaluating a user response and giving feedback where the response is recognized from the user’s speech). Finally, it should be noted that, as described in the specification at p. 8, lines 22-27 (“The speech recognition device 5 may be implemented as a single chip, a computation module of a chip, or a circuit configurable/programmable in a software and/or hardware manner to implement functionalities discussed in this disclosure.”), the speech recognition device is a mere recitation of a generic computer component (i.e., a chip or circuit) with “special programming”, which is insufficient to constitute a “particular” machine. See MPEP § 2106.05(b)(I). All the additional elements above thus fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage device, audio output device, processor, and audio input device amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, the storing and receiving, and controlling and producing steps are simply insignificant extra-solution activity, while the speech recognition device limitation does no more than generally link the judicial exception to a particular technological environment or field of use. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 1 is not patent eligible.
Claim 2 recites the limitation wherein the characteristics in any individual one of the characteristic sets include one of a function, an appearance, a color, a growth factor, a growth environment, and any combination thereof of the respective one of the reference answers. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (deciding whether a student’s response matches certain enumerated characteristics) or mere selection of a particular data source or type of data (certain enumerated characteristics) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (systems for deciding whether a student’s response matches certain enumerated characteristics). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claim 2 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 2 is thus not patent eligible.
Claim 3 recites the limitation wherein the predetermined threshold is three. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (noting if a student response exceeds a failure limit of three) or mere selection of a particular data source or type of data (a failure limit of three) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (systems for noting if a student response exceeds a failure limit of three). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also do not provide an inventive concept. Accordingly, claim 3 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 3 is thus not patent eligible.
Claim 4 recites the limitations wherein said processor is further configured to, after controlling said audio output device to produce the voice output expressing that the user’s reply is correct when it is determined that the submitted response matches the target answer, select another one of the reference answers as another target answer, select one of the hints in another one of the hint sets that corresponds to said another target answer, and control said audio output device to produce the voice output based on the one of the hints thus selected in said another one of the hint sets that corresponds to said another target answer. The selecting step is merely an extension or repetition of claim 1’s mental process and method of managing personal behavior described above, and thus part of the same abstract idea. And the controlling step, like that in claim 1, is simply insignificant extra-solution activity—i.e., post-solution output. The latter element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also does not provide an inventive concept. Accordingly, claim 4 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claim 1. Claim 4 is thus not patent eligible.
	Claim 5 recites the limitations an image capturing device configured to capture a real-time image of the user; and an emotion recognition device electrically connected to said processor, said speech recognition device and said image capturing device, and configured to determine an emotion of the user based on the real-time image and the submitted response, wherein said storage device is further configured to store, for each type of emotion, at least one feedback message corresponding to the type of emotion, wherein said processor is further configured to control said audio output device to produce the voice output based on one of the at least one feedback message corresponding to a type of the emotion of the user determined by said emotion recognition device. The image capturing device is recited at a high level of generality and, together with the storage device, processor, and audio output device, merely automates the capturing and storing, and controlling and producing steps, thus serving as a generic camera to perform the abstract idea. The image capturing device is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic camera. Moreover, the capturing and storing, and controlling and producing steps are simply insignificant extra-solution activity—i.e., pre-solution data gathering and post-solution output, respectively. As for the emotion recognition device limitation—including the determining step—this is nothing more than a further abstract idea. Specifically, this limitation covers a mental process whereby a teacher manually gauges a student’s emotional state by observing the student’s demeanor and hearing the student’s verbal response to a question. Finally, it should be noted that, as described in the specification at p. 17, lines 15-20 (“The emotion recognition device 6 may be implemented as a single chip, a computation module of a chip, or a circuit configurable/programmable in a software and/or hardware manner to implement functionalities discussed in this disclosure.”), the emotion recognition device is a mere recitation of a generic computer component (i.e., a chip or circuit) with “special programming”, which is insufficient to constitute a “particular” machine. See MPEP § 2106.05(b)(I). Claim 5’s additional elements are thus either further abstract ideas or insignificant extra-solution activity. The latter also fails to provide an inventive concept. Accordingly, claim 5 lacks additional elements that are sufficient to amount to significantly more than the judicial exception recited in claims 1 and 5. Claim 5 is therefore not patent eligible.
	Claims 6-10 recite the following respective limitations:
Claim 6: wherein: the at least one feedback message corresponding to an emotion of happiness and excitement includes an inquiry as to whether to proceed to another puzzle; said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of happiness and excitement and when it is determined by said processor that the submitted response matches the target answer, control said audio output device to produce the voice output expressing the inquiry as to whether to proceed to another puzzle; and said processor is further configured to, when it is determined based on the submitted response that the voice of the user in reply to the inquiry contains a positive expression, control said audio output device to produce the voice output based on the one of the hints thus selected in said another one of the hint sets that corresponds to said another target answer.
Claim 7: wherein: the at least one feedback message corresponding to an emotion of impatience and anger includes a word of encouragement, music and a joke; and said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of impatience and anger, control said audio output device to produce the voice output expressing one of the word of encouragement, the music and the joke, or select another one of the hints in said one of the hint sets that corresponds to the target answer and control said audio output device to produce the voice output based on said another one of the hints thus selected.
Claim 8: wherein: the at least one feedback message corresponding to an emotion of sadness and frustration includes a word of encouragement and a joke; and said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of sadness and frustration, control said audio output device to produce the voice output expressing one of the word of encouragement and the joke, or select another one of the hints in said one of the hint sets that corresponds to the target answer and control said audio output device to produce the voice output based on said another one of the hints thus selected.
Claim 9: wherein said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is an emotion of confusion, control said audio output device to select another one of the hints in said one of the hint sets that corresponds to the target answer and control said audio output device to produce the voice output based on said another one of the hints thus selected.
Claim 10: wherein: the at least one feedback message corresponding to an emotion of confidence includes an inquiry as to whether to proceed to another puzzle; said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of confidence and when it is determined by said processor that the submitted response matches the target answer, control said audio output device to produce the voice output expressing the inquiry as to whether to proceed to another puzzle; and said processor is further configured to, when it is determined based on the submitted response that the voice of the user in reply to the inquiry contains a positive expression, control said audio output device to produce the voice output based on the one of the hints thus selected in another one of the hint sets that corresponds to said another target answer.
Regarding the additional elements emphasized in bold font, as for claims 7-9, these limitations are merely an extension or repetition of claim 1’s mental process and method of managing personal behavior described above, and thus part of the same abstract idea. As for claims 6 and 10, the emphasized limitations are nothing more than a further abstract idea—i.e., the limitations cover a mental process and method of managing personal behavior whereby a teacher manually decides whether a student’s response matches the target and whether a student has agreed to solve another puzzle. All remaining additional elements in claims 6-10 are simply insignificant extra-solution activity and/or general linking to a particular technological environment or field of use. The final limitation in each claim is post-solution output; the other limitations are an insignificant application (providing feedback when a student’s emotion is happiness/excitement, impatience/anger, sadness/frustration, confusion, or confidence) or mere selection of a particular data source or type of data (a student’s emotion of happiness/excitement, impatience/anger, sadness/frustration, confusion, or confidence) to be manipulated. Furthermore, these other elements do no more than generally link the judicial exception to a particular technological environment or field of use (systems for providing feedback when a student’s emotion is happiness/excitement, impatience/anger, sadness/frustration, confusion, or confidence). Claim 6-10’s additional elements are thus either further abstract ideas, insignificant extra-solution activity, and/or general linking to a particular technological environment or field of use. The latter two also fail to provide an inventive concept. Accordingly, claims 6-10 lack additional elements that are sufficient to amount to significantly more than the judicial exception recited in claims 1, 6, and/or 10. Claims 6-10 are therefore not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma (US 20140272905 A1) in view of Beketayev et al. (US 20160171901 A1) [hereinafter “Beketayev”], Lee et al. (US 6482011 B1) [hereinafter “Lee”], Jang (US 20110165550 A1), and Kidd (US 10942991 B1).
Claim 1
Boersma discloses an interactive education system (Abstract (“Adaptive learning systems and process are described herein …”)) comprising:
a storage device configured to store in advance a plurality of reference answers, (cl. 1; [0027] (“The resources of the adaptive learning system, such as course component and associated constructs as described below, can be stored on one or more storage devices accessible to the adaptive learning system. … In embodiments, some or all of the resources can be desirably stored in one or more database structures such as a relational database structure or a document-oriented database structure.”), [0035] (“The data store of the adaptive learning system also comprises at least one correct answer associated with each challenge …”)) a plurality of hint sets each corresponding to a respective one of the reference answers and each including multiple hints on the respective one of the reference answers, ([0041] (“In some embodiments, the data store of the adaptive learning system can comprise one or more hints that are associated with one or more learning activities to further promote user motivation as well as to provide subject matter instruction.”)) 
a processor electrically connected to said storage device ([0026] (“The adaptive learning system can comprise a computing device. As used herein, computing device refers to a device with a processor and accessible storage.”)) and configured to select one of the reference answers as a target answer, to select one of the hints in one of the hint sets that corresponds to the target answer, and to produce the output based on the one of the hints thus selected; (Fig. 10; step 1018; [0049] (“the system can use a hint engine to select appropriate hints to display to the user at 1018”))
wherein said processor is further configured to determine, based on the submitted response, whether the submitted response matches either the target answer or any one of the characteristics in one of the characteristic sets that corresponds to the target answer, ([0035] (“by comparing a user’s response to a challenge to the correct answer, the adaptive learning system can determine whether the user correctly or incorrectly completed a challenge”))
wherein said processor is further configured to, when a count of consecutive occurrences of the failed event reaches a predetermined threshold, select another one of the hints in said one of the hint sets that corresponds to the target answer, and produce the output based on said another one of the hints thus selected; (Fig. 10; [0049] (“If the number of unsuccessful attempts is less than an attempt limit, the system can use a hint engine to select appropriate hints to display to the user at 1018, as explained in detail below. After displaying an appropriate hint, the system can then redisplay the originally displayed learning activity to the user at 1002.”) and
wherein said processor is further configured to, when the counts of consecutive occurrences of the failed events for all the hints in said one of the hint sets that corresponds to the target answer have reached the predetermined threshold. (Fig. 10; step 1016; [0049] (“If the number of unsuccessful attempts is equal to an attempt limit, the process proceeds to step 1016.”))
Boersma may not explicitly disclose, but, in the same field of endeavor, Beketayev teaches:
a plurality of characteristic sets each corresponding to a respective one of the reference answers and each including multiple characteristics of the corresponding reference answer; ([0012] (“The terms (e.g., the text/words and/or groups of text/words) may be associated with semantic characteristics, For example, each word in the database may include one or more semantic characteristic that defines the word. A semantic characteristic may correspond to a grouping the term belongs to, a definition of the term, a rarity of the term, or other characteristic related to the meaning of the word in language or logical usage. For example, a semantic characteristic may also correspond to a semantic relation of a term to other terms.”))
an audio output device configured to produce voice output to a user; control said audio output device to produce the voice (Fig. 5; audio input/output component 505; [0057] (“Audio I/O component 505 may allow the user to hear audio.”))
and
an audio input device configured to receive voice of the user, who makes a reply to the voice output, to generate input voice data; and a speech recognition device electrically connected to said audio input device and said processor, and configured to perform speech recognition on the input voice data to generate a submitted response. (Fig. 5; audio input/output component 505; [0057] (“An optional audio input/output component 505 may also be included to allow a user to use voice for inputting information by converting audio signals.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma to include a plurality of characteristic sets each corresponding to a respective one of the reference answers and each including multiple characteristics of the corresponding reference answer; an audio output device configured to produce voice output to a user; control said audio output device to produce the voice; and an audio input device configured to receive voice of the user, who makes a reply to the voice output, to generate input voice data; and a speech recognition device electrically connected to said audio input device and said processor, and configured to perform speech recognition on the input voice data to generate a submitted response as taught by Beketayev because doing so would facilitate generating a “semantic-based creativity assessment.” (Abstract)
Boersma in view of Beketayev may not explicitly disclose, but, in the same field of endeavor, Lee teaches when it is determined that the submitted response matches the target answer, control said audio output device to produce the voice output expressing that the user’s reply is correct, (Fig. 10; step S45; col. 10, ll. 4-5 (“If correct, the microcomputer 4 outputs a praise message indicative of ‘well done’, at step S45.”)) and when it is determined that the submitted response matches neither the target answer nor any one of the characteristics in said one of the characteristic sets that corresponds to the target answer, determine that a failed event has occurred, and control said audio output device to produce the voice output that contains a negative expression. (Fig. 10; step S44; col. 10, ll. 3-4 (“If not correct, the microcomputer 4 outputs an encouragement message indicative of ‘do your best a little more’, at step S44.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev to include when it is determined that the submitted response matches the target answer, control said audio output device to produce the voice output expressing that the user’s reply is correct, and when it is determined that the submitted response matches neither the target answer nor any one of the characteristics in said one of the characteristic sets that corresponds to the target answer, determine that a failed event has occurred, and control said audio output device to produce the voice output that contains a negative expression as taught by Lee because doing so would provide “an advantage in that”—for example—“all of the viewers who watch the program on the television, e.g. members of a family[,] praise the user who receives the praise message.” (col. 10, ll. 6-8)
Boersma in view of Beketayev and Lee may not explicitly disclose, but, in the same field of endeavor, Jang teaches when it is determined that the submitted response matches one of the characteristics in said one of the characteristic sets that corresponds to the target answer, produce the output that contains a positive expression. (Fig. 5; similarity mapping module 123a; [0055] (“The calculation of the partial point is performed by adding a plus partial point based on a point-adding rule when an answer similar to a correct answer is selected.”), [0063] (“Referring to FIG. 5, the similarity mapping module 123a of the partial point calculation module 123 previously sets a partial point ratio depending on a similarity to a correct answer with respect to an answer input or changed by a learner.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev and Lee to include when it is determined that the submitted response matches one of the characteristics in said one of the characteristic sets that corresponds to the target answer, produce the output that contains a positive expression as taught by Jang because doing so would “enhance learner capacity to solve objective questions by analyzing learner’s behavior with respect to an objective examination, and can assess learner's real ability and enhance the learner’s ability to solve the questions through calculation of a partial point based on understanding of answers to [] a question in addition to an awarded nominal point.” ([0112])
Boersma in view of Beketayev, Lee, and Jang may not explicitly disclose, but, in the same field of endeavor, Kidd teaches produce the output based on the target answer. (col. 50, ll. 42-44 (“Reveal answer flag—if true, the answer is revealed to the User following the final incorrect attempt, default true”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, and Jang to include produce the output based on the target answer as taught by Kidd because doing so would have been obvious to try in that it merely would have involved choosing from a finite number of identified, predictable solutions—here, a simple binary choice between whether or not to reveal the correct answer—with a reasonable expectation of success. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–21, 82 USPQ2d 1385, 1395–97 (2007).

Claim 2
Boersma in view of Beketayev, Lee, Jang, and Kidd discloses wherein the characteristics in any individual one of the characteristic sets include one of a function, an appearance, a color, a growth factor, a growth environment, and any combination thereof of the respective one of the reference answers. (Beketayev: [0013] (“The term may be something such as ‘bird,’ ‘daisy,’ ‘car,’ or other item. Thus, the user may respond with answers such as ‘possession,’ ‘item,’ etc.”))
Claim 4
Boersma in view of Beketayev, Lee, Jang, and Kidd discloses wherein said processor is further configured to, after controlling said audio output device to produce the voice output expressing that the user's reply is correct when it is determined that the submitted response matches the target answer, select another one of the reference answers as another target answer, select one of the hints in another one of the hint sets that corresponds to said another target answer, and control said audio output device to produce the voice output based on the one of the hints thus selected in said another one of the hint sets that corresponds to said another target answer. (Boersma: Fig. 10; step 1012; [0048] (“If the user has not achieved mastery, the system selects a new learning activity associated with the section at 1012 and displays the learning activity of the user at 1002.”))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Beketayev, Lee, Jang, and Kidd as applied to claim 1 above, and further in view of Munson et al. (US 5035625 A) [hereinafter “Munson”].
Boersma in view of Beketayev, Lee, Jang, and Kidd discloses the elements of claim 3 as stated above for claim 1.
Boersma in view of Beketayev, Lee, Jang, and Kidd may not explicitly disclose, but, in the same field of endeavor, Munson teaches wherein the predetermined threshold is three. (col. 3, ll. 21-24 (“Each record includes one question, four multiple choice answers for the question, and three hints designed to help the student select the best available multiple choice answer, i.e., the ‘correct’ answer.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, Jang, and Kidd to include wherein the predetermined threshold is three as taught by Munson because doing so would have the benefit of “combin[ing] the ‘fun’ aspects of computer and video games with the educational instruction capabilities of teaching programs.” (col. 1, ll. 56-58)

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Beketayev, Lee, Jang, and Kidd as applied to claim 1 above, and further in view of Choi et al. (US 20210081164 A1) [hereinafter “Choi”] and Graesser et al. (US 20120052476 A1) [hereinafter “Graesser”].
Claim 5
Boersma in view of Beketayev, Lee, Jang, and Kidd discloses the elements of claim 5 as stated above for claim 1.
Boersma in view of Beketayev, Lee, Jang, and Kidd may not explicitly disclose, but, in the same field of endeavor, Choi teaches:
an image capturing device configured to capture a real-time image of the user; ([0082] (“The user terminal device 300 may transmit the obtained user … image information to the electronic apparatus 100. For this purpose, the user terminal device 300 may include … a camera.”)) and
an emotion recognition device electrically connected to said processor, said speech recognition device and said image capturing device, and configured to determine an emotion of the user based on the real-time image and the submitted response, ([0097] (“The memory 120 may include an artificial intelligence (AI) agent. The AI agent is a dedicated program to provide AI-based services (e.g., voice recognition services, secretarial services, translation services, search services, etc.) and may be executed by existing general-purpose processors (e.g., a central processing unit (CPU) or separate AI-only processors (e.g., a graphics processing unit (GPU)). When the AI agent is executed by the aforementioned processor, the AI agent may analyze user voice information or image information, obtain the user’s emotion or understanding level, and provide a response to the obtained emotion or understanding level.”))
wherein said storage device is further configured to store, for each type of emotion, at least one feedback message corresponding to the type of emotion. ([0162] (“The emotion parameter is a variable representing user’s predefined emotions (e.g., positive, negative, happy, excited, joyful, relieved, peaceful, calm, irritated, angry, sad, fury, bored, or the like), and may be obtained based on the semantic information or height information of the user voice. The type of emotion parameter may be preset by the user or the system.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, Jang, and Kidd to include an image capturing device configured to capture a real-time image of the user; and an emotion recognition device electrically connected to said processor, said speech recognition device and said image capturing device, and configured to determine an emotion of the user based on the real-time image and the submitted response, wherein said storage device is further configured to store, for each type of emotion, at least one feedback message corresponding to the type of emotion as taught by Choi because doing so would allow the system to take into “consideration [] the user response or user’s understanding level of the content, and “provide[] content or search other content” that is more “suitable for the user.” ([0005])
Boersma in view of Beketayev, Lee, Jang, Kidd, and Choi may not explicitly disclose, but, in the same field of endeavor, Graesser teaches wherein said processor is further configured to produce the output based on one of the at least one feedback message corresponding to a type of the emotion of the user determined by said emotion recognition device. ([0007] (“In various embodiments, the present invention comprises an ITS that is able to identify and respond adaptively to the learner’s affective states (i.e., emotional states such as boredom, confusion, and frustration) during a typical learning session in addition to adapting to the learner’s cognitive states. … For example, if a student is frustrated, then the present invention responds with an empathetic and motivating statement along with a good hint or prompt that would guide the learner back toward the learner’s zone of knowledge.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, Jang, Kidd, and Choi to include wherein said processor is further configured to produce the output based on one of the at least one feedback message corresponding to a type of the emotion of the user determined by said emotion recognition device as taught by Graesser because doing so would facilitate the system “respond[ing] with appropriate conversational and pedagogical dialog that is sensitive to the learner’s emotions.” ([0007])
Claim 7
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser discloses the elements of claim 7 as stated above for claim 5.
Claim 8
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser discloses the elements of claim 8 as stated above for claim 5.
Claim 9
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser discloses the elements of claim 9 as stated above for claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser as applied to claim 5 above, and further in view of Peters et al. (US 20140324749 A1) [hereinafter “Peters”].
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—the elements of claim 6 as stated above for claim 5, and further discloses said processor is further configured to, when it is determined based on the submitted response that the voice of the user in reply to the inquiry contains a positive expression, produce the output based on the one of the hints thus selected in said another one of the hint sets that corresponds to said another target answer. (Kidd: col. 24, ll. 46-62 (“The Service enables Users to add fun Challenges to curated content, such as web pages. … In each case, participating Users earn Challenge awards for their achievements, as configured by the Challenge’s curator. … When invited Users view the web page in the Collection, the Service presents them the opportunity to take the quiz, checks their answers, reports their score, records their achievements, and administers any associated award.”))
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, and Graesser may not explicitly disclose, but, in the same field of endeavor, Peters teaches wherein: the at least one feedback message corresponding to an emotion of happiness and excitement includes an inquiry as to whether to proceed to another puzzle; (Fig. 28; [0141] (“Referring again to FIG. 28, the User’s expected emotional response, after being classified by the GERCS 24, is … ‘Happy’ for … ‘Offer a Lesson’ ….”)) and said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of happiness and excitement and when it is determined by said processor that the submitted response matches the target answer, produce the output expressing the inquiry as to whether to proceed to another puzzle. ([0141] (“Since the goal is to minimize frustration, the system can now intelligently select the ‘Offer Lesson’ action to help put the User in a positive emotional state.”), [0162] (“Referring again to Example 1, the Reward function could reward the DS 10 whenever the user answers a question from an ‘unmastered’ skill correctly … in order to achieve a performance outcome (‘Maximize new skills learned’). In addition, the Reward function may … reward[] any action that caused the User to enter or maintain a ‘Happy’ state.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, Jang, Kidd, and Choi to include the at least one feedback message corresponding to an emotion of happiness and excitement includes an inquiry as to whether to proceed to another puzzle; and said processor is configured to, when it is determined by said emotion recognition device that the emotion of the user is the emotion of happiness and excitement and when it is determined by said processor that the submitted response matches the target answer, produce the output expressing the inquiry as to whether to proceed to another puzzle as taught by Peters because using “the additional [emotion] information … allows the [system] to make a more intelligent decision as to which action it should take.” ([0141])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, Graesser, and Peters as applied to claim 6 above, and further in view of Fai et al. (US RE38432 E) [hereinafter “Fai”].
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, Graesser, and Peters discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—the elements of claim 10 as stated above for claim 6.
Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, Graesser, and Peters may not explicitly disclose, but, in the same field of endeavor, Fai teaches the at least one feedback message corresponding to an emotion of confidence. (Abstract (“The analysis process can identify a user’s performance on the subject, and can understand some of the user’s traits, such as confidence level and learning attitude.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Boersma in view of Beketayev, Lee, Jang, Kidd, Choi, Graesser, and Peters to include the at least one feedback message corresponding to an emotion of confidence as taught by Fai because doing so would provide the “benefits of a personalized computer-aided learning system, such as learning materials tailored to users and large databases of information”. (col. 3, ll. 6-9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL A FLEISHER/Examiner, Art Unit 3715   

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                             
October 24, 2022